Citation Nr: 0634900	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-15 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that granted service connection for 
pseudofolliculitis barbae and assigned a noncompensable (zero 
percent) evaluation effective August 22, 2002.  The veteran 
perfected an appeal for a higher rating.

In March 2003, the veteran testified at a personal hearing at 
the RO.  

In May 2005, the Board remanded the appeal for further 
development.

In a November 2005 rating decision, the RO increased the 
rating to 10 percent effective August 30, 2002.  Then, in an 
April 2006 rating decision, the RO granted the 10 percent 
rating effective August 22, 2002, the original effective date 
of service connection.  The veteran has not indicated that he 
is satisfied with this rating.  Thus, the claim is still 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  Furthermore, given the above, the Board has 
characterized the issue as listed on the title page.


FINDING OF FACT

Since August 22, 2002, the veteran's pseudofolliculitis 
barbae has manifested in itching and mild exfoliation of the 
beard area with scattered papules/pustules and erythema; his 
disability is not shown to result in constant exudation or 
itching, extensive lesions, marked disfigurement, the 
involvement of 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas, or the requirement of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2001) (effective prior to August 30, 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2006) (effective 
since August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, the veteran was provided preadjudication VCAA 
notice regarding his claim for service connection in August 
2002.  Following the grant of service connection and appeal 
of the evaluation assigned, the RO provided notice to the 
veteran in a July 2005 letter regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  In 
addition, in April 2006, the RO provided notice of the 
information and evidence needed to establish an effective 
date for the disability on appeal.  The claim was last 
readjudicated in April 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, hearing testimony, and a lay 
statement.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased initial rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions and 
hearing testimony, a lay statement, service medical records, 
VA medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claims 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's pseudofolliculitis barbae has been evaluated as 
10 percent disabling under Diagnostic Code 7813 for 
dermatophytosis.

Initially, the Board notes that VA revised the regulations 
regarding the evaluation of skin diseases effective August 
30, 2002.  See 67 Fed. Reg. 49,590-99 (2002).  Where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

As the veteran filed his claim prior to August 30, 2002, the 
Board will consider the regulations in effect both prior to 
and since the revision.  The Board observes, however, that 
when an increase is warranted based solely on the revised 
criteria, the effective date for the increase cannot be 
earlier than the effective date of the revised criteria.  See 
38 C.F.R. § 5110(g) (West 2002); VAOGCPREC 3-2000, 65 Fed. 
Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

Prior to August 30, 2002, dermatophytosis was rated as 
eczema, dependent upon location, extent, and repugnance or 
otherwise disabling character of manifestations.  Diagnostic 
Code 7813.  The following evaluations were assignable for 
eczema under 38 C.F.R. § 4.118 (2001), Diagnostic Code 7806: 

50 percent for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant;
30 percent for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement; 
and
10 percent for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive 
area.

Since August 30, 2002, dermatophytosis has been rated as 
disfigurement of the head, face, or neck, scars, or 
dermatitis, depending upon the predominant disability.  
Diagnostic Code 7813.  The following evaluations are 
assignable for dermatitis or eczema under Diagnostic Code 
7806:  

60 percent for dermatitis or eczema with more than 40 
percent of the entire body or more than 40 percent of 
exposed areas affected, or requiring constant or near-
constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period;  
30 percent for dermatitis or eczema with 20 to 40 
percent of the entire body or 20 to 40 percent of 
exposed areas affected; or requiring systemic therapy 
such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but 
not constantly, during the past 12-month period; and
10 percent for dermatitis or eczema with at least 5 
percent, but less than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  

Dermatophytosis can be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or dermatitis, depending 
upon the predominant disability.  Note, Diagnostic Code 7813, 
38 C.F.R. § 4.118 (2002).  

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial rating in 
excess of 10 percent for pseudofolliculitis barbae under the 
rating criteria in effect prior to August 30, 2002.  In 
support of this conclusion, the Board notes the following 
evidence of record.

VA treatment notes dated in November 2002 and April 2003 
reflect that the veteran's beard area was without lesions.  A 
May 2003 treatment note reflects complaints of irritation 
along the face when shaving and a finding that the beard area 
was diffusely erythematous.  September 2003 and January 2004 
treatment notes show the beard area with scattered 
papules/pustules and erythema.  Finally, a May 2005 treatment 
note reflects complaints of burning when shaving and a 
finding of the beard area with few erythematous papules.  
Thus, although the VA treatment notes indicate a claimed 
worsening of the veteran's disability, they fail to show that 
his disability has involved constant exudation or itching, or 
extensive lesions.

Similarly, an October 2005 VA examination report reflects 
several inflammatory papules, two or three scattered small 
pustules, some very mild exfoliation, no exudation, and no 
signs of excoriations consistent with pruritus (itching).  
The examiner also stated that there were relatively few large 
inflammatory lesions.  Thus, the examination report also 
fails to show that the veteran's disability has been 
reflective of constant exudation or itching, or extensive 
lesions.  

The Board notes that a January 2006 VA examination report, 
completed by the same examiner as on the above report, 
reflects the examiner's belief that the veteran has 
significant burning and itching of the skin in the area, 
which is common in patients who have this.  However, the 
examiner also noted no areas of scarring, no keloidal 
lesions, and no hypertrophied papules.  Thus, the findings do 
not reflect objective indications that his reported itching 
is constant.  Based on the objective medical evidence of 
record, including the examiner's finding in the earlier 
October 2005 examination, specifically that there were no 
signs of excoriations consistent with itching, the Board 
finds that the veteran's disability has not been manifested 
by constant itching so as to warrant an evaluation in excess 
of 10 percent..

The October 2005 report also reflects the examiner's 
statement that there was disfigurement as the disability 
involved exposed skin.  In this regard, the Board notes that 
the examiner based his finding of disfigurement on the fact 
that the disability involved exposed skin.  The Board 
observes that mere involvement of exposed skin, in and of 
itself, is not a characteristic of disfigurement.  See 
Diagnostic Code 7800 (2001 and 2006).  Moreover, in a January 
2006 examination report, the same examiner noted that there 
was no overt disfigurement and that one would barely be able 
to know that the veteran was afflicted with his disability 
from the other side of the room.  Based on accompanying 
photos, which show a few papules on the neck with the head 
tilted up, the Board agrees.  Thus, the Board finds that his 
disability has not been reflective of marked disfigurement.

The Board notes the lay statement from the veteran's co-
worker that reflects that the veteran had a serious skin 
problem because of grossly packed bumps that formed around 
his face where he had to shave.  As noted above, the Board 
observes that this description of the veteran's disability 
does not amount to marked disfigurement as contemplated by VA 
or otherwise provide for a higher rating based on the 
characteristics of disfigurement.  See id.

After review, the Board also concludes that the preponderance 
of the evidence is against a finding for an initial rating in 
excess of 10 percent for pseudofolliculitis barbae under the 
rating criteria in effect since August 30, 2002.  In support 
of this conclusion, the Board again notes the VA treatment 
notes and examination reports.  

VA treatment notes dating from 2001 only refer to the beard 
area as the affected area and do not provide an estimate of 
the size of the affected area.  Both October 2005 and January 
2006 VA examination reports reflect that about 10 percent of 
visible skin was involved and that less than 4 percent of 
total body surface area was involved.  Thus, the record fails 
to show that the veteran's disability has involved 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas.  

VA treatment notes dating from 2001 show no systemic therapy 
for the veteran's disability.  Both examination reports 
reflect that the veteran had a history of oral antibiotics 
but had not taken any during the last 12 months, and the 
October 2005 report reflects that topical therapy was very 
appropriate as there were relatively few large inflammatory 
lesions that would indicate a need for oral antibiotic 
therapy.  Thus, the record fails to show that his disability 
has required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  In that regard, 
the veteran does not manifest an area in excess of six square 
inches of hypo- or hyper-pigemented skin, abnormally textured 
skin, or indurated or inflexible skin due to his condition, 
to be considered for a higher rating based on disfigurement.  
See Diagnostic Code 7800 (2006).  Further, after review, the 
Board observes that no other diagnostic codes provide for a 
higher rating under either rating criteria in effect prior to 
or since August 30, 2002.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged" ratings are inapplicable 
to this case.


ORDER

An initial rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


